Judge Marshall
delivered the opinion of the Court.
Although upon a separate demurrer to each of two counts, one of which is good and the other bad, the demurrer should be sustained as to one count and overruled as to the other — yet as it is obvious in this case that both counts are for the same cause of action, on the same covenant, and that the judgment is rendered for one cause of action only, which is sufficiently stated in one count, we are of opinion that even if the other count be fatally defective, the good count should be deemed sufficient to sustain the judgment. And that if there be technical error in overruling the demurrer as to both, that error has occasioned no such prejudice to the defendant as would authorize a reversal of the judgment.
Wherefore, the judgment is affirmed.